DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2020 and 04/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term ”means “or ”step “or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term ”means” or ”step “or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for”(e.g., “means for”) or another linking word or phrase, such as “configured to “or ”so that”; and 
(C)	the term ”means “or ”step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means”(or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means”(or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means”(or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“transmitting unit” in claim 17.
“receiving unit” in claim 17.
“evaluation unit” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Specifically, the limitation “differently greatly smoothed as a function of measured distance” is not a limited term of art, nor has the Applicant specifically defined it.  Since this limitation is undefined and unrestricted by the Applicant, the Examiner asserts that its scope is undefined.  However, in the interest of compact prosecution and for the purpose of examination, the Examiner will interpret such limitation as any filtering. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9-15, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malinovskiy et al. (US-20100162811 hereinafter Malinovskiy).

Regarding claim 9, Malinovskiy teaches A method for ascertaining fill level of a fill substance located in a container using a fill level measuring device, the method comprising (Malinovskiy 0022”FIG. 1 an example of an embodiment of a measuring device for ascertaining fill level”): 
transmitting a transmitted signal in a direction of the fill substance (Malinovskiy fig. 1);
	 receiving a received signal that is dependent on a measured distance (Malinovskiy 0025”Following a travel time t dependent on the traveled distance x”);
	 creating an evaluation curve based at least on the received signal (Malinovskiy 0029”In the diagram, an evaluation curve B is presented”);
	 smoothing the evaluation curve using at least one filtering method (Malinovskiy claim 16”envelope curve is formed by means of smoothing and filtering of the echo function.”); and 
determining the fill level based on the smoothed evaluation curve (Malinovskiy 0029”In the diagram, an evaluation curve B is presented, which is ascertained by means of a static echo search algorithm, e.g. a mathematical filter”), wherein the 
evaluation curve is differently greatly smoothed as a function of measured distance (fig. 3”dx”on the x-axis is a change in distance (“x,t”axis) and thus corresponds to a function of measured distance.).  

10, Malinovskiy teaches The method as claimed in claim 9, and Malinovskiy further teaches wherein the transmitted signal is an ultrasonic signal (Malinovskiy 0026”ultrasonic, measuring devices”).  

	Regarding claim 11, Malinovskiy teaches The method as claimed in claim 9, and Malinovskiy further teaches wherein the transmitted signal is a radar signal transmitted according to the Frequency Modulated Continuous Wave (FMCW) method or according to the pulse travel time method (Malinovskiy 0025”travel time, measuring method”; 0033”search window can also, for example, be matched to the height and pulse width of the echo signal”).  

	Regarding claim 12, Malinovskiy teaches The method as claimed in claim 9, and Malinovskiy further teaches wherein the at least one filtering method is a low-pass filtering, an average value filtering, a moving average value filtering, a maximum value filtering, and/or a moving maximum value filtering (Malinovskiy 0029”evaluation curve B is presented, which is ascertained by means of a static echo search algorithm, e.g. a mathematical filter function in the form of a sliding average formation”; 0005”filtering via a lowpass.”).  

	Regarding claim 13, Malinovskiy teaches The method as claimed in claim 9, and Malinovskiy further teaches wherein in at least one portion of the measured distance, a filtering method is implemented which differs from a filtering method in an adjoining portion (Malinovskiy 0024”FIG. 3 an echo function with echo tracking determined by a dynamic echo search algorithm”; 0033”Due to changing measuring conditions or changes in the measuring device 1, the ascertained echo function 10 .  

	Regarding claim 14, Malinovskiy teaches The method as claimed in claim 12, and Malinovskiy further teaches and Malinovskiy further teaches for the case in which an average value filtering and/or a maximum value filtering are /is applied as a filtering method (Malinovskiy 0029”evaluation curve B is presented, which is ascertained by means of a static echo search algorithm, e.g. a mathematical filter function in the form of a sliding average formation”; 0005”filtering via a lowpass.”), the 
average value filter and/or the maximum value filter is designed with a window width (Malinovskiy 0033”search window 19”), which 
changes as a function of measured distance (Malinovskiy 0033”The width and height of the search window can also, for example, be matched to the height and pulse width of the echo signal 14”; [Since the width is, for example, matched to the height and pulse width of an echo signal, it therefore changes as a function of distance.]).  

	Regarding claim 15, Malinovskiy teaches The method as claimed in claim 14, and Malinovskiy further teaches wherein the 
window width is changed linearly or non-linearly, including exponentially and/or logarithmically, with the measured distance (Malinovskiy 0033”This search window 19 has a predetermined width and height and is so arranged, that, starting from the position x.sub.1 and extending to a positional change dx in the two opposing directions”), 
and/or wherein the window width is set to be constant in at least two different portions of the measured distance with mutually differing widths.  

	Regarding claim 17, Malinovskiy teaches A fill level measuring device, comprising: a transmitting unit, which is designed to transmit a transmitted signal; a receiving unit, which is embodied to receive a received signal (Malinovskiy 0025”A transmitting/receiving element 6”);
	 and an evaluation unit, wherein the evaluation unit is designed: based at least the received signal, to create an evaluation curve (Malinovskiy 0025”control/evaluation unit 4”; 0029”In the diagram, an evaluation curve B is presented”);
	 to smooth the evaluation curve differently as a function of measured distance; and based on the smoothed evaluation curve, to determine a fill level (Malinovskiy claim 16”envelope curve is formed by means of smoothing and filtering of the echo function.”; fig. 3”dx”on the x-axis is a change in distance (“x,t”axis) and thus corresponds to a function of measured distance.).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malinovskiy et al. (US-20100162811 hereinafter Malinovskiy) in view of Blomberg et al. (US-20190101430 hereinafter Blomberg).

Regarding claim 16, Malinovskiy teaches The method as claimed in claim 9.
Malinovskiy does not teach wherein the measured distance is divided into a near region, a middle region, and a far region, wherein the smoothing in the near region and in the far region is set lower compared with the middle region.  
However, in a related field of endeavor, Blomberg teaches wherein the measured distance is divided into a near region, a middle region, and a far region, wherein the smoothing in the near region and in the far region is set lower compared with the middle region (0039 “output of the filter 24 is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fill level filtering technique of Malinovskiy with the adaptive echo threshold technique of Blomberg for the advantage of increasing performance by mitigating the impacts of ghost echoes (Blomberg 0006-0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Welle et al. (US-20180372526) discloses “A fill level radar device for fill level measurement in accordance with the reflectometer method is provided, including a control circuit that is designed for changing the number of steps, the frequency spacings between the individual steps, the durations of the individual steps, the width of the frequency band, the frequency of the lowest step and/or the frequency of the highest step. The operating sequence can be optimised thereby (See abstract).”
Panton et al. (US PAT 4596144) discloses “In an acoustic ranging system, an echo signal received following a shot is repeatedly sampled and the samples digitized to produce a statistical data base representing the received echo profile which can be analyzed by various methods to determine the point on the time axis of the profile which corresponds to a wanted echo, and the degree of confidence with which the wanted echo has been identified. The number of shots taken depends upon the conditions at the site being monitored and upon the degree of confidence with which the wanted echo has been determined, and the order in which points in a multipoint system are monitored is determined by an adaptive scanning system which directs shots to different points following a system determined by a predetermined hierarchy, by the results provided by previous shots, by the conditions existing at different points, and by the receipt of outside signals. In order to improve resolution beyond that permitted by the sampling rate selected, the data 
Körnle et al. (US-6806824) discloses “ A radar fill level measurement sensor for measuring the level of material in a container, includes a transmit/receive circuit that transmits an electromagnetic pulse, and detects reflected electromagnetic pulses and provides an intermediate frequency signal indicative of the reflected electromagnetic pulses. A logarithm detector circuit receives the intermediate frequency signal and provides a logarithmic output signal indicative of the logarithm of the intermediate frequency signal. An evaluation unit receives and processes the logarithmic output signal, to determine the fill level of the material within the container, and provides a fill level measurement signal indicative thereof (See abstract).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL ABDULLAH SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648            

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648